Citation Nr: 1141781	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  04-15 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher initial evaluation for onychomycosis, currently evaluated as 30 percent disabling.  

2.  Entitlement to a higher initial rating for diabetes mellitus, currently evaluated as 20 percent disabling.

3.  Entitlement to service connection for right knee arthritis.

4.  Entitlement to service connection for vascular insufficiency claimed as peripheral vascular disease.


REPRESENTATION

Appellant represented by:  Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to July 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  
The RO originally granted a noncompensable rating for onychomycosis in January 2007, effective from December 12, 2006, but changed that rating to 10 percent in May 2008, effective from April 23, 2007.  By rating decision in June 2011, the rating was increased to 30 percent, effective from February 15, 2009.  There are therefore distinct time periods to be considered.

The Board remanded the case to the RO in February 2010.  

The issues of a higher rating for diabetes mellitus, and of service connection for right knee arthritis and for vascular insufficiency or peripheral vascular disease are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Prior to April 23, 2007, the Veteran's onychomycosis did not affect at least 5 percent of his entire body or exposed areas, and did not require intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.

2.  From April 23, 2007, to February 15, 2008, the Veteran's onychomycosis did not affect at least 20 to 40 percent of his entire body or exposed areas, and did not require intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of 6 weeks or more during the past 12-month period.

3.  From February 15, 2008, the Veteran's onychomycosis has required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of 6 weeks or more during the past 12-month period.  However, it has not affected more than 40 percent of his entire body or exposed areas and there was not constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for onychomycosis prior to April 23, 2007 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7813-7806 (2011).

2.  The criteria for a rating higher than 10 percent for onychomycosis from April 23, 2007 until February 15, 2008 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7813-7806 (2011).

3.  The criteria for 30 percent rating, but not higher, for onychomycosis, are met from February 15, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7813-7806 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Onychomycosis, evaluated as noncompensable prior to April 23, 2007, as 10 percent disabling from April 23, 2007, and as 30 percent disabling from February 15, 2009

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO granted service connection for onychomycosis in January 2007, without it having been specifically claimed.  Any failure to provide the Veteran with VCAA notice concerning service connection for onychomycosis is harmless, as service connection has been granted.  The issue on appeal is a "downstream" issue and the Veteran has been furnished a statement of the case and supplemental statements of the case which clearly set out rating criteria for onychomycosis.  The Veteran has actual knowledge of the types of evidence necessary to prevail with his rating claim.  No useful purpose would be served by delaying appellate review of the skin disability issue for written notice under such circumstances. 

VA also has a duty to assist a claimant under the VCAA.  VA has obtained service treatment records; assisted the Veteran in obtaining evidence; examined the Veteran for onychomycosis in December 2006, March 2008, and May 2010; and afforded the Veteran the opportunity to give testimony.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The RO complied with the Board's February 2010 remand by examining the Veteran as needed and readjudicating the claim as required.

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

The Veteran appeals the denial of higher ratings for his service-connected onychomycosis, which is rated under Diagnostic Code 7813-7806.  Diagnostic Code 7813 is for dermatophytosis.  It is rated as disfigurement of the head, face, or neck, or as scars, or as dermatitis, depending on the predominant disability.  In this case, the Veteran's dermatophytosis is of his toenails, and so it should be rated as dermatitis, the predominant disability.  Diagnostic Code 7806 is for dermatitis, and provides:

7806  Dermatitis or eczema.  

More than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period --  60 percent

20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period -- 30 percent

At least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period -- 10 percent

Less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period -- 0 percent.

Or rate as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.

Prior to April 23, 2007, the evidence does not show that the Veteran's onychomycosis affected at least 5 percent of his entire body, or at least 5 percent of exposed areas.  Nor does it show that intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs was required for a total duration of less than six weeks during the past 12-month period.  It affected his toenails, but intermittent systemic therapy was not prescribed.  The December 2006 VA examination mentioned onychomycosis of the Veteran's toenails but no recent treatment for it.  No other evidence supports a compensable rating during this time period.  Thus, prior to April 23, 2007, a compensable rating for onychomycosis is not warranted under the rating schedule.  

From April 23, 2007 to February 15, 2008, the evidence does not show that the Veteran's onychomycosis affected 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or; that systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more during the past 12-month period.  It affected his toenails and systemic therapy for a total of six weeks or more during the past 12-month period was not prescribed.  The Veteran had already received Lamisil in September 2007, but he was not sure for how long.  Tinea was not found on evaluation in October 2007.  

In January 2008, the Veteran reported that he had used Lamisil for one month in May 2007.  He was prescribed topical antifungal medicine.  

From February 15, 2008, the evidence shows that the Veteran's onychomycosis required systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more during the past 12-month period.  On February 15, 2008, he was prescribed 30 Lamisil tablets to take twice a day every day.  In March and April 2008, continued Lamisil as directed was prescribed.  

The Board notes here that the RO assigned a 30 percent rating from February 15, 2009, whereas the Board's review of the file shows that he was seen on February 15, 2008 (not 2009) and was prescribed Lamisil.  

Onychomycosis was found on VA examination in March 2008, when the Veteran was using Lamisil once a day.  The Veteran was no longer taking Lamisil on private evaluation on July 29, 2008.  On November 28, 2008, 30 Lamisil tablets were prescribed every day, and in December 2008, the Veteran was told to continue taking Lamisil as prescribed.  

The RO has accepted that Lamisil by tablet is systemic therapy such as corticosteroids or immunosuppressive drugs.  Thus, the Board agrees that a 30 percent rating is warranted; however, the Board finds that the 30 percent rating is warranted from February 15, 2008.  

The question thus remains of whether a higher rating than 30 percent is warranted from February 15, 2008.  The 60 percent rating requires constant or near constant systemic therapy such as corticosteroids during the past 12 month period.  Since February 15, 2008, this is not shown or nearly approximated.  The amount that Lamisil was prescribed reported above does not nearly approximate constantly or nearly constantly.  Moreover, a January 2009 VA active medication list does not report Lamisil, and on VA examination in May 2010, it was reported that the Veteran had been given Lamisil for 60 days in February 2009, and again in April 2010, and that the Veteran had not had any other therapy such as immunosuppressive medication.  This also does not nearly approximate constantly or nearly constantly.  In light of the above, the criteria for a rating higher than 30 percent for onychomycosis since February 15, 2008 are not met. 

In reaching the above determinations, the Board has considered the provisions of 38 U.S.C.A. § 5017, but the evidence is not in such a state of equipoise to allow for a more favorable determination. 

Extraschedular Consideration

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App.88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops. 

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id. 

In this case, the symptoms described by the Veteran fit squarely within the criteria found in the relevant Diagnostic Code for the disability at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his skin disability.  For these reasons, referral for extraschedular consideration is not warranted. 


ORDER

A compensable rating is not warranted for onychomycosis prior to April 23, 2007.

A disability rating greater than 10 percent for onychomycosis from April 23, 2007 to February 15, 2008, is not warranted.

A 30 percent rating, but not higher, is warranted for onychomycosis from February 15, 2008.  The appeal is granted to this extent, subject to the controlling regulations applicable to the payment of monetary benefits.


REMAND

The Board remanded the issue of a higher rating for diabetes mellitus to the RO in February 2010.  One of the reasons for the remand was to have a VA examiner render an opinion as to whether the Veteran's diabetes mellitus currently required regulation of activities or had required regulation of activities at any time during the appeal period.  The Board had noted that review of the evidence with regard to the diabetes issue suggested that the critical question over the period covered by the appeal is whether the diabetes requires regulation of activities, and that certain private records were equivocal in that they at times refer to the need to limit activities but at other times include recommendations for more exercise.  The May 2010 VA examination report on diabetes mellitus obtained on remand did not render the above requested opinion regarding regulation of activities.  The examiner seems to merely report history furnished by the Veteran, but does not offer an independent opinion as to whether the diabetes requires regulation of activities.  Accordingly, remand is required.  RO compliance with a remand is not discretionary.  If an RO fails to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran is service-connected for a right knee shell fragment wound scar.  Significantly, a January 1969 service treatment record shows that he had had X-ray evidence of metallic fragments in and about his right knee in service, prior to being returned from overseas.  The Board had remanded the case to the RO in February 2010 in part to have an examiner render an opinion as to whether the Veteran's current right knee arthritis had its onset in service.  The VA examiner who conducted his May 2010 examination appears to have based his negative opinion on a finding that there was no fragments in the knee joint, but only in soft tissue.  The examiner mentioned medical records only as far back as 1998, but did not discuss the inservice findings of fragments in and about the right knee.  This therefore raises the possibility that the opinion was not based on completely accurate information.  Clarification is necessary to fully assist the Veteran. 

The Board also remanded the issue of service connection for venous insufficiency, claimed as peripheral vascular disease, to the RO in February 2010, for a VA examination.  In pertinent part, the examiner was to assume that the Veteran has vascular insufficiency or peripheral vascular disease for the purpose of rendering an opinion as to whether it is at least as likely as not (a probability of at least 50 percent) that any current vascular insufficiency or peripheral vascular disease had its onset during active service, was manifest to a degree of 10 percent within one year of service discharge, or was caused or aggravated by a service-connected disability, including the Veteran's diabetes mellitus or his shell fragment wounds of his buttocks, left knee, right thigh, knee, or calf, or of his feet.  The examiner who conducted the examination did not render this opinion, indicating that it was because the examiner found that the Veteran did not have vascular insufficiency or peripheral vascular disease.  Thus, the Board's remand orders have not been followed.  RO compliance with a remand is not discretionary.  If an RO fails to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  The claims file should be forwarded to the examiner who conducted the May 2010 VA diabetes mellitus examination, or schedule the Veteran for another VA examination if that examiner is not available.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any necessary special studies or tests are to be accomplished.  After examining the Veteran and reviewing the record, the examiner should clearly indicate whether the examiner is of the opinion that the Veteran's diabetes mellitus currently requires regulation of activities or has required regulation of activities at any time during the rating period.  If so, the period of time during the rating period during which it did require regulation of activities should be specified.

2.  The claims file should be forwarded to examiner who conducted the May 2010 VA right knee examination, or if that examiner is not available, schedule the Veteran for another examination.   It is imperative that the claims file be made available to the examiner for review in connection with the examination.  The examiner should review the Veteran's claims folder, including the January 1969 service treatment records showing that he had metallic fragments in his right knee in service.  

The examiner should provide an opinion as to whether it is at least as likely as not (a probability of at least 50 percent) that the Veteran's current right knee arthritis had its onset during active service or was caused or aggravated by a service-connected disability, including his service-connected right knee shell fragment wound.  

The examiner must provide a comprehensive report including a complete rationale for all conclusions reached.  The significance of the service record of metallic fragments in and about the right knee should be addressed. 

3.  The claims file should be forwarded to the examiner who conducted the May 2010 VA arteries, veins, and miscellaneous examination report, or if that examiner is not available, schedule the Veteran for another examination.   It is imperative that the claims file be made available to the examiner for review in connection with the examination.  

The examiner should review the Veteran's claims folder, including records from November 2005, February 2006, December 2006, October 2007, and March 2009, assume that the Veteran has vascular insufficiency or peripheral vascular disease, and provide an opinion as to whether it is at least as likely as not (a probability of at least 50 percent) that the Veteran's current vascular insufficiency or peripheral vascular disease had its onset during active service, was manifest to a degree of 10 percent within one year of service discharge, or was caused or aggravated by a service-connected disability, including his service-connected diabetes mellitus or his shell fragment wounds of his buttocks, left knee, right thigh, knee, or calf, or of his feet.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.  

4.  Thereafter, the RO should readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


